Case 19-01014   Doc 9   Filed 03/14/19   Entered 03/14/19 13:05:30   Desc Main
                           Document      Page 1 of 5
Case 19-01014   Doc 9   Filed 03/14/19   Entered 03/14/19 13:05:30   Desc Main
                           Document      Page 2 of 5
Case 19-01014   Doc 9   Filed 03/14/19   Entered 03/14/19 13:05:30   Desc Main
                           Document      Page 3 of 5
Case 19-01014   Doc 9   Filed 03/14/19   Entered 03/14/19 13:05:30   Desc Main
                           Document      Page 4 of 5
Case 19-01014   Doc 9   Filed 03/14/19   Entered 03/14/19 13:05:30   Desc Main
                           Document      Page 5 of 5
